Mr. Justice Todd, Jr.,
dissenting.
I dissent. After a careful examination of the evidence admitted in this case, I am of the view that the same is sufficient to establish plaintiff’s status as acknowledged natural child of the defendant under subdivision 2 of the third paragraph of § 125 of the Civil Code, 1930 ed., for the sole purpose of bearing the surname of her father pursuant to § 2 of Act No. 229 of May 12, 1942, as amended by Act No. 243 of May 12, 1945.
It is not that I consider that the evidence in actions arising under the above-cited Act should be any different from the evidence required in the ordinary action of filiation, but that in accordance with the cases decided by this Court subsequently to Colón v. Heirs of A. J. Tristani, 44 P.R.R. 163, even though in any one of them the scope of this case may have been limited, the evidence required to establish the possession of status of natural child is not the same as that required in the cases decided prior to Colón v. Heirs of A. J. Tristani, supra, and which are cited in the opinion of the sourt.
In the instant case plaintiff’s paternity was not only estab-ished, but there was also evidence of acts performed by the iefendant, sufficient in my judgment to establish the acknowledgment.
The judgment should be affirmed.